It appears upon the agreed statement of facts that the defendant Maxwell bought a Dodge car from the intervener on November 30, 1925, in the State of Pennsylvania, and to secure the unpaid part of the purchase price executed a conditional sales contract which was never recorded in Pennsylvania or in North Carolina. Maxwell afterwards moved to North Carolina and became indebted to the plaintiff *Page 502 
on a promissory note. The plaintiff brought suit on the note and attached the car in Buncombe County. The only question is whether the plaintiff's claim has precedence over that of the intervener. The trial judge held that upon the agreed facts the plaintiff's claim has priority. In our opinion this conclusion is free from error, and the judgment is
Affirmed.